DETAILED ACTION
	Original claims 1-15, filed May 22, 2020, are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 drawn to a fusion protein having a structure represented by the general Formula Ia (S-A-B-C) or Formula lb (S-C-B-A) wherein
wherein, 
A is a Pab1 element; 
B is none or a linker peptide; 
C is an eIF4G element; 
S is a signal peptide; and 
each"-" is a peptide bond.
encoding polynucleotide, a method of making the encoded fusion protein, and an in-vitro protein synthesis system for expressing an exogenous protein, comprising:
(i) a yeast-based in-vitro protein synthesis system which includes (a) yeast cell extract;(b) optional polyethylene glycol; (c) optional exogenous sucrose; and (d) optional solvent, wherein the solvent is water or an aqueous solvent; and 
(ii) the fusion protein according to Group I.

Group II, claims 11 and 15, drawn to a method of producing an in-vitro protein synthesis system comprising the fusion protein of invention I.

Group III, claims 12-14, drawn to a method for expressing an exogenous protein, comprising:
(i) providing a yeast-based in-vitro protein synthesis system which contains the fusion protein of Group I; and 
(ii) incubating the yeast-based in-vitro protein synthesis system in the presence of template of an exogenous protein to express the exogenous protein under a condition suitable for protein expression.

The inventions listed as group I relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they comprise the same or corresponding special technical feature, a fusion protein having a structure represented by the general Formula Ia (S-A-B-C) or Formula lb (S-C-B-A), as recited in claim 1, the encoding polynucleotide, a method of making the encoded polypeptide.  The methods of groups II-III are not linked so linked to group I as to be encompassed by said single general inventive concept because said methods do not share the same modes of operation, functions, or effects of the methods of group I.  In addition, the methods of groups I-III do not comprise all of the methods for making or using the fusion protein of group I.  
Species Election
Each of groups I-III encompasses patentably distinct species. The species are patentably distinct because they do not share a special technical feature for the reasons presented below.  In accordance with 37 CFR 1.499, applicants are required in reply to this action, to elect a single species or sub-genus to which the claims must be restricted, as stated below.  The claims shall be thus restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4-6, and 10-12.
For each bullet set forth below, applicants have three options, as follows:  
(i) elect a single species, 
(ii) elect a sub-genus of species that are obvious variants of each other, or 
(iii) elect a sub-genus of species that constitute a proper Markush group having a novel common core structure necessary and sufficient for a common function.  
If applicants elect a sub-genus of species that are obvious variants of each other applicants are further requested to (i) elect one specific species of said sub-genus for initial prosecution. 
If applicants elect a proper Markush group, applicants are further requested to (i) elect one specific species of said proper Markush group for initial prosecution and (ii) identify the novel common core structure and common utility. (MPEP 803.02)






If Invention I (claims 1-10) is elected, elect:
One specific fusion protein (SEQ ID NO, where every residue is designated).  ► Based on the elected fusion protein, identify the amino acids that are the Pab1 element, the eIF4G element, the signal peptide, and any linker peptide(s). 
One specific polynucleotide (SEQ ID NO, where every residue is designated).  
One specific combination of components in the yeast cell extract (e.g., see specification [00111].
One specific combination of additional components in the in vitro protein synthesis system (e.g., specification [00102-112; 00121-147].  
One of: (i) the in vitro protein synthesis system does not comprise additionally added eIF4G protein or (ii) the in vitro protein synthesis system comprises additionally added eIF4G protein. ► If (ii) the in vitro protein synthesis system comprises additionally added eIF4G protein further elect one of: (a) the expression of the eIF4G protein is not induced by a constitutive or inducible promoter or (b) the expression of the eIF4G protein is induced by a constitutive or inducible promoter.



If Invention II (claims 11 and 15) is elected, elect:
One specific fusion protein (SEQ ID NO, where every residue is designated).  ► Based on the elected fusion protein, identify the amino acids that are the Pab1 element, the eIF4G element, the signal peptide, and any linker peptide(s).
 One specific combination of components in the in vitro protein synthesis system (e.g., specification [00102-112; 00121-147].  
One specific process for preparing the in vitro protein synthesis system (steps and reagents; e.g., specification [00113-120]),  


If Invention III (claims 12-14) is elected, elect:
One specific fusion protein (SEQ ID NO, where every residue is designated).  ► Based on the elected fusion protein, identify the amino acids that are the Pab1 element, the eIF4G element, the signal peptide, and any linker peptide(s).
One specific combination of components in the in vitro protein synthesis system (e.g., specification [00102-112; 00121-147].  
One specific type of template (e.g., plasmid, cDNA, mRNA etc).
One of: (i) fusion protein is not added additionally or (ii) fusion protein is added additionally.
One of (a) not further comprises a step (iii) detecting the expression activity of the exogenous protein, Q 1; while incubating a wild-type yeast strain under the same condition as that in the step (ii), detecting the activity of the exogenous protein, Q2; wherein, if Q1 is significantly higher than Q2, it indicates that the expression efficiency of the exogenous protein is significantly improved or (b) further comprises a step (iii) detecting the expression activity of the exogenous protein, Q 1; while incubating a wild-type yeast strain under the same condition as that in the step (ii), detecting the activity of the exogenous protein, Q2; wherein, if Q1 is significantly higher than Q2, it indicates that the expression efficiency of the exogenous protein is significantly improved. 


Regarding the above species restrictions and election requirements, the following comments are made.
As stated above, if applicants believe that the specification discloses members of a specific obvious sub-genus or a proper Markush group of species, election of such a sub-genus or proper Markush group is permitted and will be examined.  There is no restriction among members of an obvious sub-genus or a proper Markush group.  The chosen species will be considered to be a representative species of the designated obvious sub-genus or proper Markush group and, if allowable, additional species will be considered.  Species not within an obvious sub-genus or a proper Markush group will be considered to be patentably distinct and restriction applies.
Applicants are advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Any reply not including (i) and (ii) will be considered to be non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicants elect a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652